DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Response to Amendment
The amendment filed 04/11/2022 has been entered. Claims 1-4, 6-12, 14-16 remain pending in the application.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application KR10-2018-0122296 filed 10/15/2018. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitation “an average torque”. It is unclear whether this is an average of “the steering torques” or a different torque or an average of steering stoppage frictions. This renders the claim indefinite.
All claims dependent from the above claims are rejected for incorporating the deficiency by virtue of their dependencies. 
Claim Interpretation
Claim 1 recites the limitation “driving unit” in lines 2 and 3 with the structure in specifications in page 9 second paragraph “steering wheel or steering shaft or a gear device for  a gear device for transmitting a steering force to a running link mechanism by changing the direction of the steering force while increasing a rotational force and a link mechanism that transmits an operational force of the gear device to front wheels while properly supporting the relative position of left and right wheels”. It is being interpreted as means plus function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-11, 15 are rejected under 35 U.S.C. 103 as being unpatentable by Kodera (US20190367083) in view of Lee (US20170158226).
Regarding claim 1, Kodera teaches A vehicle comprising:
a storage unit including a memory ([0138] disclosing a storage unit);
a driving unit configured to drive a steering device of the vehicle ([0079] discloses a steering reaction motor that drives a steering device. [0083] disclosing a wheel steering motor that drives a steering device);
at least one sensor configured to acquire a plurality of detection signals including a steering angle and a steering torque of the vehicle ([0080] disclosing a rotation angle sensor that is used to determine the steering angle of the vehicle. [0081] disclosing a torque sensor to acquire a steering torque); and
and further configured to control the driving unit based on a difference between the reference information and the steering angle and the steering torque of the vehicle measured at one or more driving time points after the one or more past time points([0145] and graph 9B disclosing a relationship between steering torque and steering angle as a characteristic line L10 when driving on a flat road “normal condition”, i.e. reference relationship between steering torque and steering angle that is extracted. [0158] disclosing correcting the steering angle through feedback control based on the characteristic line L11 “reference information that is extracted from a previous time” when a road is inclined on the right-hand curve which is shifted to the right by an angle Theta x “deviation” in the positive direction. This is interpreted as controlling the driving unit based on the difference between the reference information and the measured steering angle and steering torque at different times, it is also interpreted that the reference information is stored to be accessed by the vehicle controller).
Kodera does not teach controller including a processor and configured to determine whether the vehicle is in a predetermined stable running state based on the plurality of detection signals, wherein, when the vehicle is in the predetermined stable running state, the controller is configured to extract reference information including a relationship between the steering angle and the steering torque of the vehicle at one or more past time points and store the reference information in the storage unit; wherein the controller is further configured to extract a steering stoppage force based on the relationship between the steering angle and the steering torque of the vehicle as the at the one or more past time points and start to control the driving unit based on the steering stoppage frictional force after the one or more past time points; and wherein the steering stoppage force is an average torque obtained when the steering angle is stationary. Kodera however teaches a controller including a processor and configured to extract reference information including a relationship between the steering angle and the steering torque of the vehicle ([0089] disclosing a control unit including a computing unit “processor”. [0145] and graph 9B disclosing a relationship between steering torque and steering angle as a characteristic line L10 when driving on a flat road “normal condition”, i.e. reference relationship between steering torque and steering angle that is extracted).
Lee teaches controller configured to determine whether the vehicle is in a predetermined stable running state based on the plurality of detection signals, wherein, when the vehicle is in the predetermined stable running state ([0083] determining if the sensors and devices are in normal conditions to proceed with the learning process), 
the controller is configured to extract reference information including a relationship between the steering angle and the steering torque of the vehicle at one or more past time points and store the reference information in the storage unit ([0059] disclosing obtaining a first steering angle and first steering torque at a first time, and a second steering angle and a second steering torque at a second time and obtaining a torque compensation “steering recovery value” based on the repeatedly obtained learning data, it is interpreted that the repeatedly learned data has been used as a reference information that was used to obtain the torque compensation).
wherein the controller is further configured to extract a steering stoppage force based on the relationship between the steering angle and the steering torque of the vehicle as the at the one or more past time points and start to control the driving unit based on the steering stoppage frictional force after the one or more past time points ([0069]-[0070] disclosing determining a friction “steering stoppage friction” based on a relationship between a steering angle and the steering torque in order to compensate for the steering feeling that is caused by friction which affects the on center steering, [0071] disclosing a torque compensation amount based on the friction, [0104] disclosing compensating in real time for the torque, i.e. start control the driving unit based on the steering stoppage frictional force after the one or more past time points);
and wherein the steering stoppage force is an average torque obtained when the steering angle is stationary ([0031] disclosing determines the torque compensation amount by comparing a reference value with change ratio average data (learned, accumulated and averaged) of the steering torque (or the rack thrust value) with respect to the steering angle, and compensates for driver input torque in accordance with the determined torque compensation amount. An average torque in the claim is indefinite).
Kodera and Lee are analogous art because they are in the same field of endeavor, steering compensation. It would have been obvious to one of ordinary skill in the art to have modified the teaching of Kodera to incorporate the teaching of Lee of the controller is configured to extract reference information including a relationship between the steering angle and the steering torque of the vehicle at one or more past time points and store the reference information in the storage unit, wherein the controller is further configured to extract a steering stoppage force based on the relationship between the steering angle and the steering torque of the vehicle as the at the one or more past time points and start to control the driving unit based on the steering stoppage frictional force after the one or more past time points and wherein the steering stoppage force is an average torque obtained when the steering angle is stationary in order to inhibit a change in steering feeling which may be caused by abrasion and degradation of components, and maintain initial steering feeling (Lee [0031]).

Regarding claim 2, Kodera as modified by Lee teaches The vehicle according to claim 1, wherein the controller is configured to determine a deflection value and a steering recovery value based on the relationship between the steering angle and the steering torque of the vehicle at the one or more past time points (Kodera [0158] disclosing correcting the steering angle “ steering recovery value” through feedback control based on the characteristic line L11 “reference information that is extracted from a previous time” when a road is inclined on the right-hand curve which is shifted to the right by an angle Theta x “deflection value” in the positive direction).

Regarding claim 3, Kodera as modified by Lee teaches The vehicle according to claim 2, wherein the controller is configured to determine the deflection value having left or right directionality and the steering recovery value corresponding to the deflection value (Kodera [0158] disclosing correcting the steering angle “ steering recovery value” through feedback control based on the characteristic line L11 “reference information that is extracted from a previous time” when a road is inclined on the right-hand curve which is shifted to the right by an angle Theta x “deflection value” in the positive direction).

Regarding claim 7, Kodera as modified by Lee teaches The vehicle according to claim 1, wherein the controller is configured to extract environment information based on the difference between the reference information and the steering angle and the steering torque of the vehicle measured after the one or more past time points([0145] and graph 9B disclosing a relationship between steering torque and steering angle as a characteristic line L10 when driving on a flat road represented as a characteristic line L10, i.e. the controller extracts environmental information “flat road” when the relationship between the steering torque and the steering angle is a characteristic line L10).

Claims 9-11 and 15 are rejected for similar reasons as claims 1-3 and 7, see above rejection. Kodera as modified by Lee teaches the method above.

Claims 4, 6, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable by Kodera (US20190367083) in view of Lee (US20170158226) and Sey Bok (KR101629032).
Regarding claim 4, Kodera as modified by Lee does not yet teach The vehicle according to claim 2, wherein the controller is configured to determine a deflection value based on the deflection value, determine a steering recovery value based on the steering recovery value, and extract the reference information based on the deflection value and the steering recovery value[0158] disclosing correcting the steering angle through feedback control based on the characteristic line L11 “reference information that is extracted from a previous time” when a road is inclined on the right-hand curve which is shifted to the right by an angle Theta x “deviation” in the positive direction.
Kodera as modified by Lee does not teach an average deflection value based on the deflection value, an average steering recovery value based on the steering recovery value.
Sey Bok teaches an average deflection value based on the deflection value, an average steering recovery value based on the steering recovery value(Abstract disclosing calculating an average steering angle “average deviation” using the steering angles and average compensation torque “average steering recovery” using the compensation torques stored).
Kodera as modified by Lee and Say Bok are analogous art because they are in the same field of endeavor, steering compensation. It would have been obvious to one of ordinary skill in the art to have modified the teaching of Kodera as modified by Lee to incorporate the teaching of Sey Bok of an average deflection value based on the deflection value, an average steering recovery value based on the steering recovery value in order to adjust the steering of the vehicle to avoid collision or loss of control using an average steering compensation.

Regarding claim 6, Kodera as modified by Lee teaches The vehicle according to claim 1, wherein the controller is configured to extract a steering stoppage frictional force and start to control the driving unit based on the steering stoppage frictional force (Kodera [0059] disclosing obtaining a first steering angle and first steering torque at a first time, and a second steering angle and a second steering torque at a second time and obtaining a torque compensation “steering recovery value” based on the repeatedly obtained learning data. The steering stoppage friction force is not defined so it is interpreted as being a steering torque).
Kodera as modified by Lee does not teach extract an average steering stoppage frictional force based on the steering stoppage frictional force extracted at the one or more past time points and control the driving unit based on the average steering stoppage frictional force.
Sey Bok teaches extract an average steering stoppage frictional force based on the steering stoppage frictional force extracted at the one or more past time points and control the driving unit based on the steering stoppage frictional force (Abstract disclosing calculating an average steering angle “average deviation” using the steering angles and average compensation torque “average steering recovery” using the compensation torques stored).
Kodera as modified by Lee and Say Bok are analogous art because they are in the same field of endeavor, steering compensation. It would have been obvious to one of ordinary skill in the art to have modified the teaching of Kodera as modified by Lee to incorporate the teaching of Sey Bok of extract an average steering stoppage frictional force based on the steering stoppage frictional force extracted at the one or more past time points and control the driving unit based on the steering stoppage frictional force in order to adjust the steering of the vehicle to avoid collision or loss of control using an average steering compensation.

	Claims 12 and 14 are rejected for similar reasons as claims 4 and 6, see above rejection. Kodera as modified by Lee and Say Bok teaches the method above.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable by Kodera(US20190367083) in view of Lee(US20170158226) and Yosuke(JP2015205636).
Regarding Claim 8, Kodera as modified by Lee teaches The vehicle according to claim 1. Kodera as modified by Lee does not teach wherein the controller is configured to assign a weight to at least one element constituting the reference information and change at least one weight based on the difference between the reference information and the steering angle and the steering torque of the vehicle measured at the one or more driving time points after the one or more past time points.
Yosuke teaches wherein the controller is configured to assign a weight to at least one element constituting the reference information and change at least one weight based on the difference between the reference information and the steering angle and the steering torque of the vehicle measured at the one or more driving time points after the one or more past time points([0048] disclosing assigning weights to the steering reference target steering torque and the steering angle reference target steering torque. [0100] disclosing increasing the weight so that the operation of the steering angle reference configuration approaches the operation of the steering angle reference configuration. This is interpreted to increase the weights based on the reference steering angle and a steering angle at a time later. See also figure 9 and [0116] disclosing the weighting is depending on the deviation between the reference steering torque and steering angle relationship and the current time steering angle or steering torque).
Kodera as modified by Lee and yosuke are analogous art because they are in the same field of endeavor, steering compensation. It would have been obvious to one of ordinary skill in the art to have modified the teaching of Kodera as modified by Lee to incorporate the teaching of Yosuke of to assign a weight to at least one element constituting the reference information and change at least one weight based on the difference between the reference information and the steering angle and the steering torque of the vehicle measured at the one or more driving time points after the one or more past time points in order to adjust the steering of the vehicle to avoid collision or loss of control using an average steering compensation.
Claim 16 is rejected for similar reasons as claim 8, see above rejection.
		  	Response to Arguments
Applicant’s arguments filed 04/11/2022 have been fully considered but they are not persuasive.
Claim rejection under 35 U.S.C 112 (a) has been overcome by applicant’s amendment to claim 1. 
Claim rejection under 35 U.S.C 112 (b) remains. The amendment to claim 1 by introducing an average torque necessitates a 112b rejection for indefinite limitation. See above rejection for full details. 
With respect to applicant’s arguments regarding the amended claim 1, Lee teaches the newly amended limitation as cited in [0031], [0069]-[0071]. Lee teaches determining a friction that affects the on-center steering based on a relationship between steering torque and steering angle which is used to control the steering by compensating for the friction at a time after determining the relationship based on the past information.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20170096166 discloses correcting a steering torque based on a road load.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664